SPEER, Justice.
I concur in the result of this appeal as expressed by Mr. Justice HALL. Hazarding some repetition, "I would add a thought to what has been said.
I note that the authorities cited and relied upon by appellant present situations prior to the passage of Article 6640, R.C. S., in 1905. Prior to that time lis pendens was very general, and while our statute did not abrogate all of the elements of lis pendens as it existed at common law, it did materially change the effect of the law of lis pendens where real estate is involved. 28 Tex.Jur., p. 319, sec. 12.
Since the passage of our statutory provision neither purchasers mor litigants may rely solely upon the common law rule. The statute was passed to protect all parties to a suit, as well as all subsequent purchasers. Where the statute has been complied with, as in this case, subsequent purchasers pending the suit have constructive notice of pending litigation and are bound by the final judgment when entered in the pending case. 28 Tex.Jur., p. 320, secs. 11-12. See also Article 7391, Vernon’s. Anno.Civ.St.
Referable to appellant’s fourth point of error, I am of the opinion that. in this appeal we are not called upon to determine whether or not the Amarillo Court (204 S.W.2d 32) was right or wrong in the conclusions reached, to the effect that ap-pellee’s petition stated a cause of action as against the exceptions urged in the trial court. The court having decided that question, the parties are bound by it and must try the case as it stands unless amendments are filed. It logically follows, I think, that if the petition is sufficient upon which to try the rights of appellee to an interest in what she claims is property owned in com-*992fflon between her and John H. Maxwell, it is sufficient to form the basis of an effective lis pendens in Tarrant County where the land in controversy is situated; this is a complete answer to appellant’s contention in its fourth point of error, in which it challenged the sufficiency of the petition as a basis for lis pendens.
I do not think we are concerned here with a construction of the judgment entered in the divorce decree in 1931. That matter will necessarily come before the trial court when the case is finally tried in the Dallas County District Court.
The trial court in the instant case must have had these principles in mind when he sustained the plea in abatement and thus effectively denied appellant the relief it sought.
With these reasons in addition to what has been written by Judge HALL, I concur in the affirmance of the judgment appealed from.